                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE


 SPRINT COMMUNICATIONS COMPANY
 L.P,

                            Plaintiff;

              v.
                                                     Civil Action No. 18-1919-RGA
 CEQUEL COMMUNICATIONS, LLC d/b/a
 SUDDENLINK COMMUNICATIONS and
 CSC HOLDINGS, LLC d/b/a OPTIMUM-
 CABLEVISION,

                            Defendants.




                               MEMORANDUM OPINION

Stephen J. Kraftschik, Christina B. Vavala, POLSINELLI PC, Wilmington, DE; B. Trent Webb,
Aaron Hankel, Ryan Schetzelbaum, Jordan T. Bergsten, Mark Schafer, Samuel J. LaRoque,
SHOOK, HARDY & BACON LLP, Kansas City, MO; Robert H. Reckers, SHOOK, HARDY &
BACON, Houston, TX,
Attorneys for Plaintiff.

Frederick L. Cottrell, III, Jason J. Rawley, Alexandra M. Ewing, RICHARDS, LAYTON &
FINGER PA, Wilmington, DE; Brian C. Swanson, Tulsi E. Gaonkar, Luke C. Beasley,
BARTLIT BECK LLP, Chicago, IL; Lindley J. Brenza, Sean C. Grimsley, BARTLIT BECK
LLP, Denver, CO,
Attorneys for Defendants.



May 6, 2021
/s/ Richard G. Andrews
ANDREWS, U.S. DISTRICT JUDGE:

        Before the Court is Defendants’ Motion for [Attorneys’] Fees under 35 U.S.C. § 285 as

an Exceptional Case. (D.I. 143). I have considered the parties’ briefing. (D.I. 144, 154, 158).

   I.      BACKGROUND

        Plaintiff Sprint filed suit against Defendants Cequel and CSC Holdings, alleging

infringement of various claims of two patents. The patents-at-issue were U.S. Patent Nos.

6,754,907 (“the ʼ4,907 Patent”) and 6,757,907 (“the ʼ7,907 Patent”). The patents are directed to

systems and methods for providing enhanced video-on-demand services.

        In an earlier suit between Plaintiff and Comcast Cable Communications, Plaintiff brought

counterclaims alleging infringement of the ʼ4,907 Patent and the ʼ7,907 Patent. Comcast Cable

Commc’ns, LLC v. Sprint Commc’ns Co., LP, 203 F. Supp. 3d 499, 507 (E.D. Pa. 2016). The

district court construed several terms of the patents and determined that the patents disclaimed

use of a television set-top box in remote control of the video-on-demand system. Comcast Cable

Commc’ns, LLC v. Sprint Commc’ns Co., LP, 38 F. Supp. 3d 589, 610-12 (E.D. Pa. 2014). The

court granted summary judgment of no infringement of the ʼ4,907 and ʼ7,907 Patents as

Comcast’s system used a television set-top box in remote control of the video-on-demand

system. Comcast Cable Commc’ns, 203 F. Supp. 3d at 552. The suit settled while on appeal.

        Plaintiff later filed this suit. At claim construction, the parties disputed whether collateral

estoppel applied to the disputed terms that the Comcast court had previously construed. (D.I. 96

at 13, 18). After determining that collateral estoppel applied, I followed the claim construction of

the Comcast court for the disputed terms. (D.I. 108 at 13-14). On November 10, 2020, the parties

stipulated to an entry of final judgment of non-infringement. (D.I. 140). Defendants then filed the

instant motion. (D.I. 143).
    II.       LEGAL STANDARD

           Under the Patent Act, “The court in exceptional cases may award reasonable attorney

fees to the prevailing party.” 35 U.S.C. § 285. There are two requirements under the statute: (1)

that the case is “exceptional” and (2) that the party seeking fees is a “prevailing party.” See

Finnavations LLC v. Payoneer, Inc., 2019 WL 1236358, at *1 (D. Del. Mar. 18, 2019). An

“‘exceptional case’ is simply one that stands out from others with respect to the substantive

strength of a party’s litigating position (considering both the governing law and the facts of the

case) or the unreasonable manner in which the case was litigated.” Octane Fitness, LLC v. ICON

Health & Fitness, Inc., 572 U.S. 545, 554 (2014). “District courts may determine whether a case

is ‘exceptional’ in the case-by-case exercise of their discretion, considering the totality of the

circumstances.” Id. The Supreme Court has provided a non-exclusive list of factors for district

courts to consider in deciding whether a case is exceptional, including frivolousness, deterrence,

motivation, and objective unreasonableness (in both the factual and legal components of the

suit). Id. at 554 n.6.

    III.      ANALYSIS

           It is undisputed that Defendants are the prevailing parties as final judgment of non-

infringement was entered in Defendants’ favor. (D.I. 140 at 3). The only issue is whether this

case is “exceptional.”

           Defendants argue that they are entitled to attorneys’ fees in this case because of

Plaintiff’s “pursuit of objectively meritless patent claims” and its “unreasonable conduct during

the litigation.” (D.I. 144 at 1). Defendants argue that Plaintiff should have anticipated that

collateral estoppel would apply to the Comcast case’s claim construction. Defendants maintain

that, even if collateral estoppel did not apply, Plaintiff had no reasonable expectation of a
materially different outcome regarding the patents’ disavowal of set-top boxes for remote

control. (Id. at 8-9). And, Defendants contend, the claim constructions from Comcast make it

clear that Defendants’ accused products do not infringe the asserted patents. (Id.).

        Defendants also assert that Plaintiff acted unreasonably as it did not consider earlier

information that showed that Defendants’ accused products used a set-top box nor did it test

Defendants’ accused “Apps.” (Id. at 11-12). Defendants argue that Plaintiff had information as of

October 2019 that made it clear that the accused products require use of a set-top box; thus, non-

infringement of Defendants’ products was obvious based on the findings in the Comcast case.

(Id. at 11). Defendants further contend that awarding fees in this case would deter this behavior

in the future and “would serve as a lesson to other litigants not to wear blinders in pursuit of

meritless and costly legal claims.” (Id. at 15).

        Plaintiff argues that its case was not exceptionally weak on the merits as its claim

construction positions were well-supported by the intrinsic evidence and its path to establishing

infringement was straightforward if its claim constructions had been adopted. (D.I. 154 at 1).

Plaintiff asserts that whether collateral estoppel applies in this situation is not settled law and that

it asserted good faith arguments that collateral estoppel should not apply. (Id. at 8). Plaintiff also

contends that Defendants did not disclose the necessary information regarding how their systems

operated until September 2020, after which Plaintiff agreed to stipulate to non-infringement. (Id.

at 11). Plaintiff asserts that once it had the claim construction and the additional technical

information, it promptly stipulated to non-infringement. (Id. at 16).

        Plaintiff further argues that its litigation conduct was reasonable, as Defendants do not

describe any bad faith behavior or misconduct committed by Plaintiff during litigation. (Id. at

13). Plaintiff also asserts that awarding fees in this case would not serve the purpose of
deterrence as Plaintiff advanced reasonable positions during litigation and efficiently worked to

resolve the suit after receiving an adverse ruling. (Id. at 17).

        I agree with Plaintiff. Plaintiff’s suit was not frivolous nor was its position on the merits

objectively unreasonable. While it had previously litigated claim construction of certain terms of

the patents-at-issue, there was no guarantee that those claims constructions would be adopted in

this suit.

        There is no controlling Federal Circuit authority on whether collateral estoppel applies

when the previous suit was settled on appeal. (See D.I. 108 at 10 (“The parties agree that there is

no controlling case from the Federal Circuit on the issue of finality of a judgment when the case

is settled on appeal.”)). Further, Plaintiff argued that collateral estoppel did not apply based on

this Court’s authority. (D.I. 154 at 8 (citing D.I. 96 at 23 n. 8)). In denying a motion for vacatur

in a previous case, I stated, “I tend to think a case that has settled on appeal does not have any

collateral estoppel effect on a party.” Callwave Comm’ns LLC v. AT&T Mobility LLC, 12-1788-

RGA, D.I. 326 at 3 (Oct. 10, 2017). In the instant case, I considered the issue more thoroughly, 1

after meaningful briefing, and I reached a different conclusion. I conclude nevertheless that

Plaintiff’s argument for the opposite position was not frivolous or objectively unreasonable as

there is no Federal Circuit precedent on which Plaintiff should have relied, and such prior

authority as there was from me suggested that I was at least open to the idea that collateral

estoppel might not apply.

        Defendants also contend that on the merits of Plaintiff’s claim construction arguments it

had no reasonable expectation of a materially different outcome regarding the patents’ disavowal




1
 My order in Callwave had a footnote commenting on the lack of briefing, which is why I said,
“I tend to think….” I cited nothing in support of my view.
of set-top boxes for remote control. (Id. at 8-9). During claim construction in this case, I found

that collateral estoppel applied, and I therefore did not revisit the merits of the Comcast court’s

claim construction. The Federal Circuit has “emphasized the wide latitude district courts have to

refuse to add to the burdens of litigation by opening up issues that have not been litigated but are

asserted as bases for a fee award.” Thermolife Int’l LLC v. GNC Corp., 922 F.3d 1347, 1357

(Fed. Cir. 2019) (citing Spineology, Inc. v. Wright Med. Tech., Inc., 910 F.3d 1227, 1230 (Fed.

Cir. 2018)). As the merits of Plaintiff’s claim construction arguments were not “meaningfully

considered” during claim construction in this case, id., and the briefing now is at best cursory, I

will not open up that issue in considering Defendants’ motion for fees.

       Once I determined collateral estoppel applied in this case, Plaintiff made efforts to

resolve the case efficiently. Plaintiff’s behavior aligns with the actions of a party who has a good

faith belief in the merits of its case and is seeking prompt resolution. See Parallel Networks, LLC

v. Blizzard Entertainment, Inc., 2018 WL 2744975, at *4 (D. Del. June 7, 2018).

       On June 16, 2020, I entered a claim construction order adopting the Comcast court’s

construction of three of the disputed terms. (D.I. 113). For these terms, the adopted claim

construction disclaimed use of a set-top box for remote control of the video-on-demand system.

(Id.). On August 13, 2020, the parties stipulated to a single early motion for summary judgment

of non-infringement. (D.I. 131). The stipulation provided that, after “the Court issued a Claim

Construction Order precluding Sprint from deviating from the claim constructions found in

Comcast and finding certain terms subject to a disclaimer,” the parties “met and conferred

regarding the impact of the Court’s disclaimer-based constructions,” and agreed that a single

early summary judgment motion would facilitate the efficient resolution of the suit. (Id. at 3).
Under the terms of the stipulation, Defendants were to provide Plaintiff with detailed

supplemental responses to Sprint’s Common Interrogatories Nos. 1 and 2. (Id.).

       On September 14, 2020, Defendants served their supplemental set of objections and

responses to Plaintiff’s First Set of Common Interrogatories on Plaintiff’s counsel. (D.I. 133). On

November 10, 2020, the parties jointly stipulated to an entry of final judgment of non-

infringement. (D.I. 139). As part of the stipulation, the parties agreed, “In light of the

information provided during this case, the additional information provided in Cequel’s

supplemental interrogatory responses and when applying the Court’s claim constructions and

holdings regarding collateral estoppel, the Parties stipulate and agree that the Accused Products

and Services have not infringed and do not infringe the Asserted Claims.” (Id. at 3).

       After the entry of the Claim Construction Order on June 16, 2020, Plaintiff’s actions and

positions were neither frivolous nor objectively unreasonable. Instead, Plaintiff’s actions

demonstrate its efforts to resolve the case responsibly and efficiently. The parties stipulated to a

single early summary judgment motion on August 13, 2020, Plaintiff received Defendants’

supplemental interrogatory responses on September 14, 2020, and the parties stipulated to a final

judgment of non-infringement on November 10, 2020. As discussed above, Plaintiff reasonably

could have expected the claims to be construed differently, but when the claims were not and

collateral estoppel was applied, Plaintiff took action to resolve the case efficiently.

       I do not find Plaintiff’s actions after the entry of the claim construction opinion to be

“consistent with that of a party motivated to drag out litigation.” Parallel Networks, 2018 WL

2744975, at *4. Instead, once Plaintiff had the relevant claim constructions in hand and received

supplemental details regarding Defendants’ technology, it acted promptly and efficiently to
resolve the action. For this reason, there are no frivolous or objectively unreasonable actions that

make this case an “exceptional” one under 35 U.S.C. § 285.

   IV.      CONCLUSION

         For the foregoing reasons, Defendants’ motion for attorneys’ fees under 35 U.S.C. § 285

as an exceptional case is denied. A separate order will be entered.
